Citation Nr: 1546399	
Decision Date: 11/02/15    Archive Date: 11/10/15

DOCKET NO.  13-19 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, claimed as due to Agent Orange exposure.

2.  Entitlement to service connection for oropharyngeal cancer, claimed as  due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1967 to October 1973.

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2012 rating decision in which the RO denied the Veteran's claims for service connection for diabetes mellitus and oropharyngeal cancer, both as due to Agent Orange exposure.  In January 2012, the Veteran filed a notice of disagreement (NOD) with the assigned rating.  A statement of the case (SOC) was issued in April 2013, and the Veteran filed a substantive appeal (via a VA Form 9, Appeals to the Board of Veterans' Appeals) in May 2013.

In October 2013, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is also of record.

In April 2015, the Board remanded the claims on appeal to the agency of original jurisdiction (AOJ) for further development.  After accomplishing the development requested, in a June 2015 rating decision, the AOJ granted service connection for diabetes mellitus.  In August 2015, the Veteran was notified that this action was considered a full grant of the benefit sought, and he has not initiated an appeal of the assigned rating or the effective date.  Accordingly, the matter of service connection for diabetes mellitus is being formally dismissed below.  The AOJ also continued to deny the Veteran's claim of service connection for oropharyngeal cancer, claimed as  due to Agent Orange exposure, as reflected in an August 2015 supplemental SOC (SSOC).

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

The Board's disposition of the claim for service connected for diabetes mellitus is set forth below.  The matter of service connection for oropharyngeal cancer, claimed as due to Agent Orange exposure, is addressed in the remand following the order; this matter is being remanded to the AOJ for further action. VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

In a May 2015 rating decision, prior to the promulgation of a decision by the Board, service connection was granted for diabetes mellitus.


CONCLUSION OF LAW

As the May 2015 award of service connection represents a full grant of the benefits sought on appeal with respect to that claim, there remains no case or controversy with respect to the matter of entitlement to service connection for diabetes mellitus affecting the provision of benefits by VA over which the Board may exercise jurisdiction.  38 U.S.C.A. §§ 511, 5107, 7104 (West 2014); 38 C.F.R. §§ 19.4, 19.5, 20.101 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Secretary shall decide all questions of law and fact necessary to a decision by the Secretary under a law that affects the provisions of benefits by the Secretary to veterans or the dependents of survivors of veterans.  38 U.S.C.A. § 511(a); 38 C.F.R. § 20.101(a).

One of the principal functions of the Board is make determinations of appellate jurisdiction.  38 C.F.R. § 19.4.  the Board may address questions pertaining to its jurisdictional authority to review a particular case or issue.  38 C.F.R. § 101(d).

Although the Veteran perfected an appeal to the Board with respect to the January 2012 denial of service connection for diabetes mellitus, in a subsequent rating decision, dated in May 2015, service connection for diabetes mellitus was granted.
Under these circumstances, the Board finds that service connection for diabetes mellitus, which was formerly in appellate status prior to May 2015, has been granted by a decision of  a lower adjudicative body, fully resolving the Veteran's appeal as to that matter.  The Veteran was notified of this fact in correspondence from VA dated in August 2015.

Hence, with respect to this matter, there is no longer any case or controversy pending before the Board as contemplated by 38 U.S.C.A. §§ 7104, 7105 and 38 C.F.R. § 19.4.  In the absence of any justiciable question, the appeal as to the claim for service connection for diabetes mellitus must be dismissed.


ORDER

The appeal as to the claim for service connection for diabetes mellitus is dismissed.


REMAND

In his May 2013 substantive appeal, the Veteran requested a Board video-conference hearing.  As noted above, such hearing before the undersigned Veterans Law Judge was held in October 2013.  At the time of the hearing, the primary issue was whether the Veteran was exposed to herbicides, including Agent Orange, while serving in Thailand.  

Following the Board's remand, the AOJ essentially conceded that the Veteran was exposed to herbicides, including Agent Orange, during his service in Thailand.  Following completion of the development sought on remand, the addition of evidence to the record, and the issuance of the August 2015 SSOC, the Veteran, through his attorney, requested an additional video-conference hearing, in light of the additional evidence.

Pursuant to 38 C.F.R. § 20.700 (2015), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2014) (pertaining specifically to hearings before the Board).  The Board notes that, generally, an appellant is entitled to only one hearing before the Board.  See 38 C.F.R. § 20.700.  However, given the additional evidence received, and because the Veteran's in-service exposure to herbicides, including Agent Orange, has now been conceded, and the evidentiary posture of the Veteran's claim has changed from establishing his in-service herbicide exposure  to whether there exists a medical nexus between his oropharyngeal cancer and such exposure, the Board finds that good cause to grant the request for an additional Board hearing has been presented.  As the AOJ schedules Board video-conference hearings, a remand of this matter for scheduling of the requested hearing is warranted. 

Accordingly, this matter is hereby REMANDED for the following action:

Schedule the Veteran for a Board videoconference hearing in accordance with his request, notifying him and his attorney of the date and time of the hearing.  See 38 C.F.R. § 20.704(b) (2015). 

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 


_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


	


Department of Veterans Affairs


